Case 2:20-cv-04713-GW-JPR Document 1 Filed 05/27/20 Page 1 of 3 Page ID #:1




 1 THOMAS F. LANDERS [SBN 207335]
   tlanders@swsslaw.com
 2 MATTHEW T. ARVIZU [SBN 313933]
   marvizu@swsslaw.com
 3 SOLOMON WARD SEIDENWURM & SMITH, LLP
   401 B Street, Suite 1200
 4 San Diego, California 92101
   (t) 619.231.0303
 5 (f) 619.231.4755
 6 Attorneys for Defendant,
   Midland Credit Management, Inc.
 7
 8                                UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10                                        WESTERN DIVISION
11 KARLA URIBE,                                        Case No.
12                       Plaintiff,
13                                                     NOTICE OF REMOVAL OF
               v.                                      ACTION UNDER 28 U.S.C. § 1441(a)
14 MIDLAND CREDIT
   MANAGEMENT, INC.; and DOES 1-
15 10 inclusive,
16                       Defendants.                   State Court Complaint filed: 3/25/2020
17
18
19             TO THE CLERK OF THE COURT:

20             PLEASE TAKE NOTICE that pursuant to 28 U.S.C. sections 1441(a) and

21 1331, Defendant Midland Credit Management, Inc. (“Midland”) hereby remove this
22 action from the Superior Court of the State of California for the County of Los
23 Angeles, Case No. 20STLC02770 (the “State Case”) to the United States District
24 Court for the Central District of California, Western Division. The grounds for this
25 removal are:
26                                           FACTUAL SUMMARY

27             1.        On March 25, 2020, plaintiff Karla Uribe (“Plaintiff”), commenced the

28 State Case alleging violations of the Rosenthal Fair Debt Collection Practices Act
     P:01376013.1:87025.291                          -1-
                              NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a)
Case 2:20-cv-04713-GW-JPR Document 1 Filed 05/27/20 Page 2 of 3 Page ID #:2




 1 (Cal. Civ. Code § 1788 et seq.) and Telephone Consumer Protection Act (47 U.S.C.
 2 § 227).
 3             2.        Plaintiff served MCM with the summons and complaint on April 27,
 4 2020.
 5             3.        This notice is therefore timely pursuant to 28 U.S.C. § 1446(b) because
 6 it is being filed within thirty days after service of the complaint.
 7                                               JURISDICTION
 8             4.        Removal is proper pursuant to 28 U.S.C. section 1441(a), which
 9 entitles a defendant to remove “any civil action brought in a State court of which the
10 district courts of the United States have original jurisdiction,” and 28 U.S.C. section
11 1331, which gives district courts “original jurisdiction of all civil actions arising
12 under the Constitution, laws, or treaties of the United States.” The district court has
13 supplemental jurisdiction over the alleged state law claims because they are so
14 related to the claims over which the district court has original jurisdiction that they
15 “form part of the same case or controversy.” 28 U.S.C. § 1367(a).
16             5.        Pursuant to 28 U.S.C. section 1446(a), Midland Defendants attach as
17 Exhibit 1 and Exhibit 2 a copy of all process, pleadings, and orders in the State
18 Court action.
19 DATED: May 27, 2020                        Respectfully submitted,
20                                            SOLOMON WARD SEIDENWURM &
21                                            SMITH, LLP

22                                            By:    /s/ Thomas F. Landers
23                                                  THOMAS F. LANDERS
                                                    MATTHEW T. ARVIZU
24                                                  Attorneys for Defendant, MIDLAND
25                                                  CREDIT MANAGEMENT, INC.

26
27
28
     P:01376013.1:87025.291                          -2-
                              NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a)
Case 2:20-cv-04713-GW-JPR Document 1 Filed 05/27/20 Page 3 of 3 Page ID #:3




 1                                             INDEX TO EXHIBITS
 2                                                                                                               Pages
 3
 4 Exhibit 1:            State Court Complaint ................................................................... 1-5
 5 Exhibit 2:            State Court Answer ....................................................................... 6-10
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     P:01376013.1:87025.291                            -3-
                                NOTICE OF REMOVAL OF ACTION UNDER 28 U.S.C. § 1441(a)
